[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                              SEPTEMBER 25, 2009
                                 No. 09-11995                  THOMAS K. KAHN
                             Non-Argument Calendar                 CLERK
                           ________________________

                   D. C. Docket No. 08-00028-CR-OC-18-GRJ

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                       versus

JUSTIN DANIEL DELIBRO,
a.k.a. Justin Daniels Delibro,

                                                              Defendant-Appellant.


                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                 (September 25, 2009)

Before TJOFLAT, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:

      Justin Daniel Delibro was convicted by the district court at the conclusion of
a bench trial on a one-count indictment charging him with possession of a firearm

by a convicted felon, in violation of 18 U.S.C. § 922(g)(1). After the court

imposed sentence,1 Delibro appealed his conviction. The sole issue on appeal is

whether the district court erred in denying his motion to suppress inculpatory

statements he made during a conversation with his mother in an interview room at

the police station following his arrest. The room was monitored, and, according to

Delibro’s motion to suppress, the statements were recorded in violation of his

Fourth Amendment right to the expectation of privacy.2

       A magistrate judge held an evidentiary hearing on Delibro’s motion to

suppress, and in the Report and Recommendation he submitted to the district court,

found no merit in the motion. The district court agreed, adopted the magistrate

judge’s recommendation in full, and added this statement:

       [T]he Magistrate Judge correctly determined, under the undisputed
       facts of this case, that the Defendant could not have had a reasonable
       expectation of privacy concerning his conversations with his mother
       which took place within the confines of an actively monitored
       interview room at the Eustis Police Department following his arrest.
       The videotape of the Defendant’s conversation with his mother, as


       1
           The district court sentenced Delibro to a term of imprisonment of 57 months.
       2
           In his brief to us, Delibro presents an argument he did not present to the district court –
that his inculpatory statements were recorded in violation of the Fifth and Sixth Amendments, as
applied by Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966) and
Edwards v. Arizona, 451 U.S. 477, 101 S.Ct. 1880, 68 L.Ed.2d 378 (1981). He therefore asks us
to notice plain error in the court’s denial of his motion to suppress. The argument is meritless.
The court did not err, much less commit plain error.

                                                  2
      well as the testimony of his mother at the evidentiary hearing both
      clearly establish that the Defendant was well aware that law
      enforcement could be monitoring his conversations.

      We have considered the record before the magistrate judge and the district

court and find no error in the court’s denial of Delibro’s motion to suppress. The

judgment of the district court is, accordingly,

      AFFIRMED.




                                           3